DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second housing portion is one of a number of second housing portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both the trigger and channels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On pg. 6, [0018], Reference character “124” has been used to designate “first end”, “the extension”, and “the opening”
Reference character “132” has been used to designate “the trigger” (pg. 7, [0021]) and “channels” (pg. 6, [0018])
On pg. 6, [0018], “the extension” has been designated reference characters “122”and “124”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 and 12 recites the limitation “a clamshell type manner” but the claim is considered indefinite due the term not being clearly definied by the claim language and the examiner is unclear if the clamshell housing is positively claimed or not.  For examination purpose, examiner has interpreted the claim as a clamshell manner.  
Claim 14 recites the limitation “the cutouts and grooves”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-12, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker (2003/009408).
Regarding Claim 1, Becker teaches A tool (Fig. 1, Ref. 10) comprising (Fig. 1, Ref. 10): 
a ratchet housing portion (Ref. 30, Fig. 1&2); 
a first housing portion (Ref. 20, Fig. 1&7)  pivotably coupled to the ratchet housing portion (Fig. 2); and 
a second housing portion (Ref. 11, Fig. 1) having first and second opposing ends (See annotated Fig. 1), wherein the first end is threadably coupled to the first housing portion (Fig. 3, [0027] describes threaded bores to receive fasteners to secure the first housing portion (20) to the second housing portion (11)).  

    PNG
    media_image1.png
    276
    810
    media_image1.png
    Greyscale

Regarding Claim 2, Becker teaches the limitations of claim 1, as described above, and further teaches wherein the first housing portion includes first and second arms (Ref. 26, Fig. 1) and the ratchet housing portion includes an aperture (Ref. 32, Fig. 3) adapted to receive a pivot pin (Ref. 33, Fig. 3) to pivotably couple the first housing portion to the ratchet housing portion.

Regarding Claim 3, Becker teaches the limitations of claim 1, as described above, and further teaches wherein the first housing portion includes an extension (Ref. 21, fig. 7).

Regarding Claim 4, Becker teaches the limitations of claim 3, as described above, and further teaches wherein the second housing portion includes an opening (See annotated Fig. 3 below) disposed at the first end, and wherein the extension is threadably coupled to the opening (Fig. 3, [0027]).

Regarding Claim 10, Becker teaches A tool housing for a tool (Ref. 10, Fig. 1), comprising: 
a ratchet housing portion (Ref. 30, Fig. 1&2); 
a first housing portion (Ref. 20, Fig. 1&7)  pivotably coupled to the ratchet housing portion (Fig. 2);  and 
a second housing portion (Ref. 11, Fig. 1) having first and second opposing ends (See annotated Fig. 1), wherein the first end is threadably coupled to the first housing portion (Fig. 3, [0027] describes threaded bores to receive fasteners to secure the first housing portion (20) to the second housing portion (11)).

    PNG
    media_image1.png
    276
    810
    media_image1.png
    Greyscale


Regarding Claim 11, Becker teaches the limitations of claim 10, as described above, and further teaches a motor housing portion (Ref. 50, Fig. 1) coupled to the second end of the second 
housing portion (Fig. 1&3).

Regarding Claim 12, Becker teaches the limitations of claim 10, as described above, and further teaches wherein the motor housing portion includes first (Ref. 41, Fig. 4, [0029]) and second (Ref. 50, Fig. 4, [0029]) motor housing portions coupled together in a clamshell type manner (Fig. 4, shows the clamshell type manner) 

Regarding Claim 15, Becker teaches the limitations of claim 10, as described above, and further teaches wherein the first housing portion includes first and second arms (Ref. 26, Fig. 1) and the ratchet housing portion includes an aperture (Ref. 32, Fig. 3) adapted to receive a pivot pin (Ref. 33, Fig. 3) to pivotably couple the first housing portion to the ratchet housing portion (Fig. 1).

Regarding Claim 16, Becker teaches the limitations of claim 10, as described above, and further teaches wherein the first housing portion includes an extension (Ref. 21, fig. 7) and the second housing portion includes an opening (See annotated Fig. 3 below) disposed at the first end, wherein the extension is threadably coupled to the opening (Fig. 3, [0027]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claims 1-4, 10-12, and 15-16 above, and further in view of Schiltz (2020/0023507).
Regarding Claim 5, Becker teaches the limitations of claim 1, as described above, and further teaches a motor housing portion (Ref. 50, Fig. 1, [0034]).  Becker does not explicitly teach the second housing portion includes one or more of cutouts.  Schiltz teaches a ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Schiltz further teaches wherein the second housing portion includes one or more of cutouts (Ref. 207, Fig. 9, [0027]) and grooves (Ref. 212, Fig.8, [0027]) disposed at the second end and coupled to the motor housing portion (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second housing portion, as taught by Becker, to include one or more cutouts and grooves disposed at the second end to couple the motor housing portion to the second housing portion, as taught by Schiltz, since such a modification is merely an alternate equivalent structure to allow the second housing portion to be coupled to the motor housing portion.

Regarding Claim 6, Becker in view of Schiltz teaches the limitations of claim 5, as described above, and Becker further teaches wherein the motor housing portion includes a grip (Ref. 57, Fig. 1, [0031]).

Regarding Claim 7, Becker in view of Schiltz teaches the limitations of claim 5, as described above, and Schiltz further teaches wherein the cutouts and grooves are machined in the second housing portion after the second housing portion is threadably coupled to the first housing portion (Examiner interprets this limitation as a product by process claim, Fig. 9 & [0028] describes the threaded connection and the cutouts both being machined and assembled and the end product would be indistinguishable from the claimed invention). 

Regarding Claim 8, Becker in view of Schiltz teaches the limitations of claim 5, as described above, and Becker further teaches wherein the motor housing portion includes first (Ref. 41, Fig. 4, [0029]) and second (Ref. 50, Fig. 4, [0029]) motor housing portions coupled together in a clamshell type manner (Fig. 4, shows the clamshell type manner) 

Regarding Claim 9, Becker teaches the limitations of claim 1, as described above, but fails to explicitly teach the second housing portion is one of a number of second housings.  Schiltz teaches a ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Schiltz further teaches wherein the second housing portion is one of a number of second housing portions ([0031] teaches multiple middle extension housings). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second housing portion, as taught by Becker, with multiple different second housing portions, as taught by Schiltz, to easily replace the second housing portion or to incorporate different sized second housing portions to allow the tool to conform to different environments. 

Regarding Claim 13, Becker teaches the limitations of claim 11, as described above, but fails to explicitly teach one or more cutouts and grooves on the second housing portion.  Schiltz teaches a ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Schiltz further teaches wherein the second end of the second housing portion includes one or more of cutouts (Ref. 207, Fig. 9, [0027]) and grooves (Ref. 212, Fig.8, [0027]) that couple to the motor housing portion (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second housing portion, as taught by Becker, to include one or more cutouts and grooves disposed at the second end to couple the motor housing portion to the second housing portion, as taught by Schiltz, since such a modification is merely an alternate equivalent structure to allow the second housing portion to be coupled to the motor housing portion.

Regarding Claim 14, Becker teaches the limitations of claim 12, as described above, but fails to explicitly teach the cutouts and grooves are machined in the second housing portion.  Schiltz teaches a ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Schiltz further teaches wherein the cutouts (Ref. 207, Fig. 9, [0027]) and grooves (Ref. 212, Fig.8, [0027]) are machined in the second housing portion after the second housing portion is threadably coupled to the first housing portion (Examiner interprets this limitation as a product by process claim, Fig. 9 & [0028] describes the threaded connection and the cutouts both being machined and assembled and the end product would be indistinguishable from the claimed invention).

Regarding Claim 17, Becker teaches the limitations of claim 10, as described above, but fails to explicitly teach the second housing portion is one of a number of second housings.  Schiltz teaches a ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Schiltz further teaches wherein the second housing portion is any one of a number of interchangeable second housing portions ([0031] teaches the concept of having different middle housings). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second housing portion, as taught by Becker, with multiple different second housing portions, as taught by Schiltz, to easily replace the second housing portion or to incorporate different sized second housing portions to allow the tool to conform to different environments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Izumisawa (6,435,060), Collins (2007/0234854), and Gao (7,806,027) teaches ratchet wrenches with pivot structures and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723